Citation Nr: 1710160	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Board reopened the claim and remanded the claim for further development.  The case is again before the Board for further appellate proceedings. 

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the October 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current thoracolumbar spine disability that is related to service, to include as a result of his in-service back disabilities and due to frequent lifting of objects such as a GP medium tent in service.  See e.g., October 2015 Board hearing transcript at p. 5; July 1995 VA examination.  The Veteran also reported that his back symptoms had their onset in service and have continued since service.  The Veteran's service treatment records show multiple complaints regarding the back and in-service medical assessments such as spasm and strain.  The medical evidence during the current appeal period show ongoing complaints of back pain and notes arthritis and degenerative disk disease in the lumbar spine as shown by x-rays.  See e.g., August 2014 VA physician note.  

Given these facts, per the Board's January 2016 remand directives, the AOJ afforded the Veteran a VA examination in February 2016 to determine the nature and etiology of the thoracolumbar back disability.  The VA examiner, Dr. C. S., diagnosed the Veteran with intervertebral disc syndrome and arthritis.  However, Dr. C. S. was unable to render an opinion regarding etiology because the service treatment records to which the Board directed the examiner's attention were not locatable in the claims file.  Then, in September 2016, the AOJ obtained a VA medical opinion from V. G., in which V. G. stated that arthritis was diagnosed in 2012 and therefore did not have its onset in service and is not etiologically related to service.  Though V. G. noted the Veteran's in-service records of back assessments, she did not provide rationale as to why the arthritis did not manifest any earlier than the date of diagnosis, particularly in light of the Veteran's reports of continuing symptoms since service, or as to why the arthritis or disc disease was not related to the in-service back disabilities.  

Thus, there remains the unanswered medical question of whether the Veteran's thoracolumbar spine disability, to include arthritis and degenerative disc disease, is etiologically related to service.  Therefore, a new VA medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Please obtain outstanding relevant VA treatment records.  

2. Please obtain a VA medical opinion from the VA examiner who conducted the February 2016 VA examination (or from another VA physician substitute) to determine the etiology of a thoracolumbar spine disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

Regarding arthritis of the thoracolumbar spine, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the thoracolumbar spine arthritis manifested in service or is otherwise etiologically related to service.  

Regarding intervertebral disc syndrome and degenerative disc disease of the thoracolumbar spine, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability is etiologically related to service.  
      
The examiner's attention is invited to the following:  The Veteran's recurrent in-service back complaints; in-service medical assessments such as spasm and strain; and, the Veteran's competent reports of continuing back problems since onset in service.  See October 1985, December 1987, March 1988, August 1988, and March 1989 service treatment records; May 1993 Report of Medical History; October 2015 Board hearing transcript at p. 5; July 1995 VA examination.  

Please note that the September 2016 VA medical opinion did not address provide rationale to support the opinion that the Veteran's diagnosed thoracolumbar spine disorders of arthritis and disc disease/ intervertebral disc syndrome were not etiologically related to service, specifically to include his in-service back assessments.  The opinion also was not reconciled with the Veteran's reports of continuing back symptoms since service.  Also, the September 2016 VA medical opinion did not provide rationale to support the opinion that arthritis did not manifest any earlier than the date of diagnosis, including in light of the Veteran's reports of continuing symptoms since service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

